



AMENDMENT NO. 1 TO SENIOR SECURED NON-CONVERTIBLE PROMISSORY NOTE
 
AMENDMENT NO. 1 TO SENIOR SECURED NON-CONVERTIBLE PROMISSORY NOTE (this
“Note Amendment”), dated as of December 31, 2007, by and between Atlas
Technology Group (US), Inc., a Delaware corporation, (hereinafter referred to as
the “Maker”), a wholly owned subsidiary of Atlas Technology Group, Inc. (f/k/a
Tribeworks, Inc.), a Delaware corporation (the “Company”), and West Coast
Opportunity Fund, LLC, a Delaware limited liability company (“Holder”).
 
WHEREAS, the Maker issued to the Holder that certain Senior Secured
Non-Convertible Promissory Note (the “Note”) in the principal amount of Two
Million, Five Hundred Thousand and NO/100 DOLLARS ($2,500,000.00) on June 15,
2007; and
 
WHEREAS, the Maker, Company and Holder wish to extend the maturity date of the
Note from November 30, 2008 to December 31, 2008.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Maker, Company and Holder
hereby agree as follows:
 
1. Amendment. The words “November 30, 2008” in the second sentence of Section 1
of the Note are hereby deleted and replaced with the words “December 31, 2008”.
 
2.  No Further Amendment. Except as set forth above, there are no further
amendments or modifications to the Note, and the Note remains in full force and
effect.
 
3. Governing Law; Jurisdiction. This Note Amendment shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note and all disputes arising
hereunder shall be governed by, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Delaware.
Any suit, action or proceeding seeking to enforce any provision of, or based on
any dispute or matter arising out of or in connection with, this Note must be
brought in the state and federal courts located in Delaware. Each of the parties
(a) consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding,
(b) irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum, (c) will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and (d)
will not bring any action relating to this Note in any other court.
 
4. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Maker, Company and Holder have caused this Note
Amendment to be duly executed as of the date set out above.
 
 
MAKER:
   
 
ATLAS TECHNOLOGY GROUP (US), INC.
   
 
By: _____________________________ 
 
Name:   Peter B. Jacobson
 
Title:     President
   
 
Company:
   
 
Atlas Technology Group, Inc. (F/K/A Tribeworks,
Inc.)
   
 
By: _____________________________
 
Name:   Peter B. Jacobson
 
Title:     Chief Executive Officer
   
 
Buyer:
   
 
West Coast Opportunity Fund, LLC
   
 
By: _____________________________
 
Name: Atticus Lowe
 
Title: Chief Financial Officer




--------------------------------------------------------------------------------


 